Case 2:18-cv-01830-MWF-JPR Document 97 Filed 04/16/19 Page 1 of 2 Page ID #:3185
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No.        CV 18-1830 MWF (JPRx)                                      Date: April 16, 2019
  Title       Matt Furie v. Infowars, LLC, et al.


  Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge


                     Rita Sanchez                                        Not Reported
                     Deputy Clerk                                  Court Reporter / Recorder

          Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                   Not Present                                        Not Present

  Proceedings: (IN CHAMBERS) ORDER RE STRICKEN APPLICATION FOR LEAVE
               TO FILE UNREDACTED VERSION OF DEFENDANTS’ MOTION FOR
               SUMMARY JUDGMENT AND SUPPORTING DOCUMENTS UNDER
               SEAL [88]

        On April 8, 2019, Defendants Infowars, LLC and Free Speech Systems,
  LLC filed an Application for Leave to File Unredacted Versions of Defendants’
  Motion for Summary Judgment and Supporting Documents Under Seal. (Docket
  No. 89). On April 10, 2019, the Court issued an Order to Strike Electronically
  Filed Documents for “failure to comply with the Court’s Local Rules, General
  Orders, and/or Case Management Order.” (Docket No. 90).

         Defendants have not re-filed a sealing application, leaving the Court with
  only redacted versions of their Motion for Summary Judgment and supporting
  documents to review. To reduce the need for more stricken applications, the Court
  will provide guidance to Defendants. Pursuant to Local Rule 79-5.2.2(a)(iii)–(iv),
  a sealing application must include both the redacted version and the unredacted
  version of the documents proposed to be filed under seal. So, in order for a sealing
  application to be deemed complete, Defendants must, at the time of filing, file
  (1) the redacted version of the documents on the public docket and (2) the
  unredacted version of the documents under seal.




  CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 2:18-cv-01830-MWF-JPR Document 97 Filed 04/16/19 Page 2 of 2 Page ID #:3186
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

  Case No.        CV 18-1830 MWF (JPRx)                          Date: April 16, 2019
  Title       Matt Furie v. Infowars, LLC, et al.

       Separately, the Court further notes that it did not receive any mandatory
  chambers copies of Defendants’ Motion for Summary Judgment or any supporting
  documents. (See Docket No. 88).

         Defendants are ORDERED to properly re-file an application to file under
  seal by Friday, April 19, 2019, at 12:00 noon, and provide the mandatory
  chambers copies by noon on the Court day following the filing.

          IT IS SO ORDERED.

                                                                Initials of Preparer: RS/sjm




  CV-90 (03/15)                       Civil Minutes – General                     Page 2 of 2
